It is an honour for me to be 
here today, as this it is my first time addressing this 
esteemed and respected body, the General Assembly, 
as President of Somalia. First, let me congratulate the 
President of the General Assembly at its sixty-eighth 
session. 

I would also like to take this opportunity to thank 
the United Nations for its unwavering support to 
Somalia. On 10 September 2012, when I was elected 
President of Somalia, it was the first time that we 
had had a permanent Government following 22 years 
without a functioning State. Somalia could not have 
completed the transition last year without the assistance 
of the United Nations and all the countries that stood 
with us during those difficult times.

One of the main purposes of the United Nations is 
to maintain international peace and security. Therefore, 
it is imperative that we stand together to ensure that 
the world is peaceful and stable. Somalia and other 
countries are still suffering and need the support 
of friends, allies and all members of this body, who 
must come together to find ways to overcome all the 
challenges that exist in this universe. 

It is time to reflect on our collective progress and 
the challenges and opportunities before us in our efforts 
to ensure that the world is free from conflict. I have no 
doubt that if we collectively work hard and understand 
the issue, become self-critical with our strategies and 
provide all the necessary support and assistance to 
all countries that are struggling to bring peace and 
stability, we will prevail in achieving our main purpose 
in that universe. That struggle must be redoubled. 

We strongly condemn the cruel and terrible attack 
in Nairobi’s Westgate Mall and send our condolences to 
the Kenyan people and the Government. The Westgate 
shopping mall attack in Nairobi demonstrates to the 
world a number of important points.

First, the battle against Al-Qaieda and its offshoots, 
such as Al-Shabaab in the Horn of Africa, is far from 
over. Al-Shabaab is indeed a national threat, but its 
consequences have negative impacts on the region and 
the entire world, not just for Somalia alone.

Secondly, the fight against Al-Shabaab must be 
fought on many fronts — military, economic, political 
and ideological. Military, security and intelligence 
forces are crucial elements in the battle, but they are 
only one part of the solution.

Thirdly, Al-Shabaab is down but it has not died. 
We now need the tools to finish the job, and we call on 
our friends to remain resolute and to help us end the 
situation. Our brave Somali forces, the African Union 



Mission in Somalia (AMISOM) and Ethiopian forces 
need help in fighting our enemies inside Somalia, yet 
that is simply not enough. AMISOM must be reinforced 
and expanded. The small investment required for those 
enhancements is insignificant compared with the great 
expense that will be needed later if the international 
community does not help finish the job right now. 
Furthermore, we must not overreact but remain focused 
on weakening and uprooting the terrorist bases, 
militarily and ideologically. In doing so, we must not 
underestimate them, nor should we overestimate them 
and fall for their childish, irresponsible and useless 
propaganda.

Those brutal terrorist organizations, wherever they 
may be — in Nairobi, Mogadishu or elsewhere in the 
world — have no mercy for humankind. But I reassure 
the Assembly that we will fight and defeat Al-Shabaab 
in the deserts and in the towns, on digital and on social 
media. We will fight them on the airwaves and in the 
newspapers. We challenge them in schools, colleges 
and universities, and we will overcome them. We have 
defeated them militarily on the battlefield, and we must 
now defeat their poisonous ideology with innovative 
strategies, cutting-edge technologies, comprehensive 
education and vigorous communication. That is the 
commitment that we will fulfil, and I call on our partners 
to remain strong and stand shoulder to shoulder with 
Kenya and with Somalia. Only if we remain resolute 
and together will we prevail.

In just one year, the cornerstones of a new Somalia 
have been successfully and peacefully laid down. We 
have made milestone achievements in security, public 
finance management, reconciliation, political outreach 
and laying the foundations of good governance 
with appropriate legislation in place. The federal 
Government of Somalia has now established the basis 
of a new public finance management system, which 
we believe will enable our donors to agree to funding 
arrangements with the confidence that funds will reach 
their intended recipients.

That is at the heart of the New Deal compact we 
signed in Brussels earlier this month. The compact 
represents a paradigm shift in how the international 
community engages with Somalia, and I welcome 
that transformation wholeheartedly. The New Deal 
will help Somalia preserve its unity and sovereignty 
and lay a strong foundation, 22 years on, for building 
reliable, transparent and accountable functioning State 
institutions that are respectful of the fundamental rights 
and freedoms and equality of its citizens.

To succeed, the New Deal must be more than words 
and frameworks. It must deliver on the ground. There are 
huge expectations that the compact will revolutionize 
the service-delivery efforts of the Government. We 
need to transform the lives of our people, connect 
with our citizens and enhance their well-being. In the 
meantime, we have started a campaign to revitalize 
service delivery in districts and regions throughout 
Somalia, to provide health care, and to enable access 
to clean water. We have launched, for the first time, an 
initiative called “Go to School”. Under its auspices, we 
are planning to enrol 100,000 students in the schools 
in the current academic year, and 1 million students 
will eventually be in school within the coming three 
years. That is not without challenges, but we commit 
ourselves and we will prevail.

On the other hand, I would like to present to the 
Assembly the political progress that we are making in 
Somalia. We believe that a political solution is the first 
step in building a stable governance framework in our 
country. We have begun to lay the foundations for the 
return of effective, stable and representative governance 
in Somalia, the cornerstone of lasting peace.

To that end, Somalia should possess a full-
fledged constitution reflecting a broad national 
consensus on how we wish to govern ourselves. We 
must complete the establishment of our federal system 
and advance the process of democratization through 
the development of a multiparty electoral system. 
Accordingly, our Parliament has already passed 
legislation establishing an independent Constitutional 
Review and Implementation Commission, as required 
by the provisional Constitution. We must move quickly 
to put in place other critical statutory bodies, including 
a boundaries and federation commission and a national 
independent electoral commission, the tasks of which 
will be to guide our thinking and inform our actions 
and decisions in order to complete Somalia’s journey to 
unity, stability and democracy.

In March, my Government signed an agreement 
with the authorities in Puntland, framing our shared 
commitment to implementing a federal system of 
governance, as agreed. On 27 August, we signed an 
accord that establishes an interim Juba Administration, 
which also aspires to become a federal member state 
in accordance with the Constitution. The agreement, 



achieved after long months of painstaking negotiations, 
demonstrates what can be achieved through the 
combination of Somali political leadership and the 
steadfast support of our close neighbours.

We have begun similar processes elsewhere 
in Somalia, establishing interim administrations 
in the remaining regions to pursue the twin goals 
of peacebuilding and State-building across many 
regions in Somalia. Members of Parliament have also 
played a key role in all of those processes, working 
with their constituencies and serving as a critical 
channel of communication between the people of their 
constituencies and the federal Government.

With the good offices of the Government of Turkey, 
we have continued our dialogue with the authorities in 
Somaliland, underscoring our determination to preserve 
the unity of the country, not by force and coercion, but 
through dialogue, mutual respect and understanding. 
Somali unity must be more than a rhetorical device; 
it must preserve and promote the dignity, equality 
and legitimate aspirations of all Somali citizens. By 
adhering to such principles, we are confident that our 
dialogue with Somaliland will not only continue, but 
will eventually bear fruit.

Those are major milestones, but enormous 
challenges still lie ahead. These challenges were 
clearly articulated by the participants at the Vision 2016 
Conference convened on 2 September in Mogadishu, 
where some of the best minds in the country and from 
Somali communities living abroad came together 
to offer their remarkable experience, insights and 
expertise in charting the way forward for the future 
of Somalia. At another major gathering just last week 
in Mogadishu, respected Somali religious leaders 
and elders from across the country announced their 
determination to have a future free from the intolerance 
and extremism that have taken root in recent years.

We are committed to ensuring that, in the course 
of the daily struggle to rebuild our country, we do not 
lose sight of the longer-term challenges ahead. We 
are announcing the Vision 2016 initiative, which is 
a concerted effort under my leadership to complete 
the Constitution, organize the federal system and 
prepare the ground for elections in 2016. We will need 
direction, determination, discipline and human and 
financial resources if we are to succeed as we roll out 
the concrete objectives and benchmarks set forth in the 
initiative.

Finally, people may ask why Somalia matters at this 
time, but there is a huge amount at stake right now — the 
future of our country, the security of the region and the 
wider world, in the light, in particular, of the war against 
Al-Qaida in Somalia and the removal of the piracy 
stranglehold on the Gulf of Aden and the Indian Ocean, 
which are indeed challenges that we share with the 
world. The progress that has been made in Somalia on 
those critical issues over the past years would not have 
been possible without the courageous support of the 
member countries of the Intergovernmental Authority 
on Development, the African Union through its troop-
contributing countries, and the ultimate sacrifice made 
by many brave African soldiers. We pay tribute to them, 
and we owe it to their memory to ensure that we do not 
take a single step backwards.

I would equally like to thank the European Union 
for its leadership in organizing the recent conference in 
Brussels. I would also like to thank the Member States 
that not only made the commitment to take part in the 
meeting, but also showed great generosity in making 
pledges to help the development and reconstruction of 
Somalia. We hope that others will do as they have done.

We welcome the new United Nations Assistance 
Mission in Somalia (UNSOM), with which we are now 
working to bring peace and stability to the country. 
UNSOM is doing a great job, and we look forward to 
addressing all outstanding issues together. UNSOM 
has shown a commitment to bringing its offices back to 
Somalia. Tragically, the extremists, who are terrified of 
progress, were able to kill innocent people in an attack 
against the United Nations compound in Mogadishu. 
I offer my sincere condolences to the United Nations 
and the families of the victims. The United Nations 
has reacted mindfully and reiterated its support for 
Somalia. I thank the Organization for that courage and 
commitment.

War is something we Somalis have experienced too 
much of in recent years, and we feel particular sadness 
when we look at Syria and see our brothers embarking 
on a civil war that will only bring the ruin of the country. 
It is much easier to start a war than to end one. After 
two years, the conflict in Syria is already entrenched. 
Hatred has taken hold of the hearts of too many men 
and women, while a new generation of children has to 
endure a childhood full of suffering, with no education.

As a Somali who has lived through the world’s 
longest, most devastating civil war, I can speak with 



bitter experience of the legacies of war. We must not 
allow the use of chemical weapons against human beings 
in war or otherwise, let alone against children, women 
and vulnerable people. The international community 
must assume its responsibility and send a powerful 
massage to those who are responsible for the continued 
conflict in Syria. We must continue to encourage all 
sides in Syria and their international allies to realize 
that the only way out of the tragedy is dialogue and 
negotiation.

Before I conclude, let me reiterate that impunity has 
no place in the world, but selective justice and targeted 
trials are against the principles of peace, justice and 
reconciliation. Regrettably, the trials of African leaders 
at the International Criminal Court have become 
politically motivated, in contravention of agreed 
objectives and principles. As a result, the wounds of 
conflict remain unhealed and the national unity and 
cohesion of many African countries is jeopardized.

I would like to conclude by thanking the General 
Assembly and paying tribute to the dedicated support 
of its members. Together we can make Somalia strong 
again. We have planted the seeds of a new Somalia. 
We wish to see it grow into a tree standing tall in the 
African bush, with deep roots binding it securely to its 
region and offering shade and protection to its people 
as they rebuild their lives.
